 1   MICHAEL R. PANDULLO
     Nevada Bar No. 10707
 2   10170 W Tropicana Ave 156-289
     Las Vegas, Nevada 89147
 3   Telephone: (702) 580-4936
     Fax: (702) 405-0826
 4   Email: Michael@PandulloLaw.com
     Attorney for Defendant JONATHAN ULIBARRI
 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00007-RFB-VCF
 9                         Plaintiff,
     vs.                                                   STIPULATION TO CONTINUE
10                                                              HEARING DATE
     JONATHAN ULIBARRI,                                           (Third Request)
11
                           Defendant.
12

13
            IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE ELIESON,
14
     United States Attorney, and DANIEL J COWHIG, Assistant United States Attorney, counsel for
15
     Plaintiff the United States of America, and MICHAEL R. PANDULLO, ESQ., counsel for
16
     Defendant JONATHAN ULIBARRI, that the sentencing currently scheduled for December 13,
17
     2018, at the hour of 10:00 a.m., be vacated and reset to a date and time convenient to this Court,
18
     but in no case any sooner than Thirty (30 days).
19
            This Stipulation is entered into for the following reasons:
20
            1. Council for the defendant cannot be present due to a scheduling conflict.
21
            2. Counsel has spoken to Assistant United States Attorney Daniel Cowhig and he has
22
                no opposition to the continuance.
23

24


                                                     1
 1         3. The additional time requested herein is not sought for purposes of delay, but merely

 2            to allow counsel for Defendant sufficient time within which to effectively and

 3            thoroughly prepare for the sentencing hearing.

 4         4. Additionally, denial of this request could result in a miscarriage of justice.

 5         5. This is the third request to continue this sentencing hearing.

 6

 7
           DATED this 12th day of December, 2018.
 8

 9   BY:
        MICHAEL R. PANDULLO, ESQ.                         DAYLE ELIESON
10
                                                          UNITED STATES ATTORNEY
11
                                                          DANIEL J, COWHIG
                                                          ASSISTANT UNITED STATES ATTORNEY
12
          /s/ Michael R. Pandullo                             /s/ Daniel J. Cowhig
13
        ______________________________                    ______________________________
        MICHAEL R. PANDULLO, ESQ.                         DANIEL J COWHIG
14
        Attorney for Defendant JONATHAN                   Attorney for the United States
     ULIBARRI
15

16

17

18

19

20

21

22

23

24


                                                    2
 1   MICHAEL R. PANDULLO
     Nevada Bar No. 10707
 2   10170 W Tropicana Ave 156-289
     Las Vegas, Nevada 89147
 3   Telephone: (702) 580-4936
     Fax: (702) 405-0826
 4   Email: Michael@PandulloLaw.com
     Attorney for Defendant JONATHAN ULIBARRI
 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00007-RFB-VCF
 9                         Plaintiff,
                                                               FINDINGS OF FACT,
     vs.                                                      CONCLUSIONS OF LAW
10                                                                AND ORDER
     JONATHAN ULIBARRI,
11                                                                    (Third Request)
                           Defendant.
12

13

14
                                          FINDINGS OF FACT
15
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
16
     Court finds that:
17
            1. Defendant does not object to this continuance.
18
            2. Counsel has spoken to Assistant United States Attorney Daniel Cowhig and he has
19
                no opposition to the continuance.
20
            3. The additional time requested herein is not sought for purposes of delay, but merely
21
                to allow counsel for Defendant sufficient time within which to effectively and
22
                thoroughly prepare for the sentencing hearing.
23
            4. Additionally, denial of this request could result in a miscarriage of justice.
24
            5. This is the third request to continue this sentencing hearing.


                                                     3
 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the

 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be

 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the

 5   opportunity within which to be able to effectively and thoroughly prepare for trial taking into

 6   account the exercise of due diligence.

 7   ///

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16

17

18

19

20

21

22

23

24


                                                     4
 1                                           ORDER

 2         IT IS HEREBY ORDERED that sentencing currently scheduled for December 13,

 3   2018, at the hour of 10:00 a.m., be vacated and continued to the 18th
                                                                      ______ day of

 4    January
     _______________,    19
                      20_____,                 10:00
                               at the hour of ________a.m./p.m.              7C
                                                                in Courtroom __.

 5

 6                     13th day of ___________,
           DATED this ______       December     2018.

 7

 8                                            __________________________________
                                              RICHARD F. BOULWARE, II
 9                                            UNITED STATES DISTRICT JUDGE

10      Submitted by:

11          /s/ Michael R. Pandullo
        ______________________________
12      MICHAEL R. PANDULLO, ESQ.
        Attorney for Defendant JONATHAN ULIBARRI
13

14

15

16

17

18

19

20

21

22

23

24


                                                5
